Citation Nr: 1625690	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a bladder disorder, claimed as increased urination and kidney stones, including as secondary to type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  His awards and decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2015 the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  The Veteran is service-connected for diabetes mellitus type 2.

3.  The Veteran does not have a genitourinary disorder manifested by frequent urination and kidney or bladder stones that is incurred in or aggravated by service, to include exposure to herbicides during service, and his claimed disorder is not caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a bladder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by letters in November 2008 and June 2009, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.   The RO sent a request to the Social Security Agency (SSA) for any disability records relating to the Veteran, but the SSA National Records Center responded in writing in April 2010 that SSA has no records pertaining to the Veteran and that any further effort to retrieve such records would be futile; in May 2013 SSA notified VA that the Veteran's records had been destroyed.  The RO asked the Veteran for any SSA records in his possession, and the Veteran responded that he has no SSA records in his possession; the Veteran stated he had attempted to obtain records directly from SSA but was unsuccessful.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal, but he declined such a hearing.

Furthermore, the Board reviewed the file in October 2015 and determined the Veteran should be afforded a VA examination in support of his claims, and remanded the case to the AOJ for that purpose.  The requested examination was performed in November 2015.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam, even if there is no record of treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  The Veteran in this case is shown to have served in Vietnam during the period September 1968 to August 1969, so exposure to herbicides is presumed.  Certain diseases and disorders are presumptively associated with herbicide exposure; see 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non-service-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) show no indication of a urinary dysfunction in service.  In a self-reported Report of Medical History in March 1970, prepared in support of his separation examination, the Veteran specifically denied a history or painful or frequent urination, and the corresponding Report of Medical Examination shows the genitourinary system to be normal. 

A May 2003 rating decision granted service connection for diabetes mellitus type 2.

A VA primary care note in July 2003 reflects that diabetes mellitus had been diagnosed in 2002.  The Veteran currently denied urinary symptoms such as decreased stream, dysuria or increased frequency.

In March 2006 the Veteran presented to Barnes Crossing Medical Clinic complaining of infrequency with mild dysuria, which he stated had been ongoing for the past two days.  The clinical impression was urinary tract infection (UTI).  The Veteran was advised to seek further treatment if symptoms continued more than three days, as this could represent prostatitis.

In his present claim for service connection, received in November 2008, the Veteran asserted he has a bladder disorder manifested by frequent urination that is secondary to his service-connected diabetes mellitus.  In December 2008 he submitted a Statement in Support of Claim stating that his problem had progressively worsened, causing him inconvenience and embarrassment.

The Veteran had a VA psychiatric examination in February 2009 in which he reported having a strong urge to urinate but difficulty initiating a stream.  

The Veteran also had a VA diabetes/genitourinary examination in February 2009 in which he reported strong urinary urgency and straining to void.  The Veteran stated that diabetes mellitus had been diagnosed in 2003, consequent to symptoms of polyuria.  The bladder was normal on examination.  The examiner diagnosed urinary frequency but did not provide an opinion as to the causation.

The August 2009 rating decision on appeal denied service connection because frequent urination is a symptom, not a disability, and no underlying disease had been identified as the cause of the claimed urinary dysfunction.

A VA computed tomography (CT) scan in January 2010 showed a calcified stone in the left renal pelvis, two renal stones in the left kidney, a calcification in the right kidney, a calculus in the bladder and enlarged prostate.  In April 2010 the Veteran underwent cystolitholapaxy (removal of bladder stone) and transurethral resection of the prostate (TURP) due to prostatic bleeding; a stent was emplaced. In July 2010 the Veteran underwent VA left ureterorenoscopy (URS) and stent exchange.  In August 2010 the stent was removed; the Veteran reported left flank pain with urination but denied dysuria.      

A VA urology clinic note in January 2012 states the Veteran had no new complaints of dysuria, hematuria, flank pain, fever or new stone since the previous surgery in April-July 2010.

The Veteran had a VA diabetes/general medical examination in May 2012, performed by a physician who reviewed the claims file.  The examiner noted the Veteran had a history of frequent bacterial urinary tract and/or kidney infections, but specifically stated the Veteran did not have renal disease or nephropathy secondary to diabetes mellitus.  Also, the Veteran did not have a current voiding dysfunction on examination, to include urinary frequency.  

A VA outpatient treatment note in January 2013 states the Veteran was shown to have bacteria in his urine possibly indicative of a UTI.

In April 2014 the Veteran presented to the VA primary care clinic complaining of recent-onset scrotal swelling.  He denied urinary symptoms.

The Veteran had a VA urinary tract (bladder and urethra) examination in November 2015, performed by a physician who reviewed the claims file.  The examiner noted the Veteran had microscopic hematuria in February 2009, which led to discovery of uretal and bladder stones.  During stone removal in April 2010 there was heavy bleeding of the prostate that caused the Veteran to undergo a TURP.  The most recent surgery was in August 2010, and since then the Veteran had not further had a problem with stones or hematuria.  During interview the Veteran denied any difficulty with hesitancy, incontinence, dysuria or nocturia, although he complained of urinary frequency that had not been previously treated.  The examiner stated that the Veteran does not have a current voiding dysfunction, although he has a history of bladder stones.  The examiner also stated the Veteran does not have significant complaints related to urination.  The examiner noted diagnosis of benign prostatic hyperplasia (BPH) in April 2010 but stated the Veteran has no current diagnosed disorder.  

The examiner stated an opinion that the Veteran does not have a bladder or urinary tract disorder that is likely related to service.  As rationale, the examiner stated the Veteran has no diagnosed condition, and only describes urinary frequency that is not severe enough to warrant treatment.  The urinary frequency is not related to or a complication of diabetes mellitus because the Veteran has no glycosuria on repeated urinalyses.  Also, the kidney stones experienced by the Veteran in 2010 are not related to or a complication of diabetes.

Review of the evidence above shows the Veteran has expressed subjective complaints of frequent urination, but there is no evidence showing he has an underlying bladder or other disease that is related to service or to the service-connected diabetes mellitus.  The Veteran was diagnosed with BPH in 2010; BPH is a progressive enlargement of the prostate due to history of both glandular and stomal components and typically begins in the fifth decade; see Stedman's Medical Dictionary, 27th ed., pg. 853.  There is no suggestion that the Veteran's BPH was somehow related to service or to the service-connected diabetes.  The Veteran also developed bladder stones, but the VA examiner stated these were unrelated to diabetes.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Furthermore, the Board accords great probative weight to the VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

As noted above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, but he is not shown to have an underlying disease manifested by frequent urination for which the Secretary of Veterans Affairs has determined that a presumption of service connection is warranted.  There is also no medical evidence otherwise associating his symptoms with herbicide exposure.  Combee, 34 F.3d 1039, 1042.

By presenting a claim for service connection, the Veteran has indicated his personal belief that the claimed urinary frequency is related to his service-connected diabetes mellitus.  In this regard, while he is competent to testify in regard to his symptomatology, the Board finds that he is not competent, as a lay person, to offer an opinion as to a medical etiology or nexus.  In the instant case, the question of the etiology of a urinary dysfunction falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a urinary dysfunction and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the November 2015 VA opinion.  

The Veteran does not assert, and the evidence of record does not suggest, that he had urinary frequency symptoms since his separation from service.  In any event, continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Urinary frequency and BPH are not chronic disorders in 38 C.F.R. § 3.309(a), so considerations of chronicity do not apply.  Calculi of the kidney, bladder or gallbladder are chronic disorders in 38 C.F.R. § 3.309(a), but the Veteran does not assert, and the evidence of record does not suggest, that he had bladder or kidney stones until many years after separation from service, so presumptive service connection for a chronic disorder is not warranted.

Based on the evidence and analysis above the Board finds the Veteran does not have a genitourinary disorder manifested by frequent urinary and kidney or bladder stones that is incurred in or aggravated by service, to include exposure to herbicides during service, and his claimed disorder is not caused or aggravated by his service-connected diabetes mellitus.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for a bladder disorder is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


